Citation Nr: 0910678	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease, right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1972 to May 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which confirmed an initial disability 
evaluation of 10 percent for degenerative joint disease of 
the right knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial disability rating in excess 
of 10 percent for his service-connected right knee 
disability.  His most recent VA examination was conducted in 
July 2004.  In a March 2009 statement, the Veteran's 
accredited representative urges that another evaluation is 
required due to the length of time that has passed since the 
earlier examination.  A veteran is entitled to a new VA 
examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  While the representative's request 
does not include assertions as to how the Veteran's knee 
disability has worsened since July 2004, the Board 
nonetheless reluctantly remands the claim for another VA 
examination, at the representative's specific request.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to assess 
current severity of his right knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination of the Veteran's knee, to 
include range of motion studies and other 
diagnostic tests as appropriate, and 
provide a diagnosis for any pathology 
found.  The examiner should also opine as 
to whether the Veteran is experiencing 
recurrent subluxation or lateral 
instability.

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
AMC/RO should issue a supplemental 
statement of the case to the Veteran and 
his representative and afford an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

